U.S. DISTRICT COURT

ISTRICT-WI
UNITED STATES Piste hey Meter
EASTERN DISTRICT OF WISCONSIN
220 FER 11 PP 3 09

UNITED STATES OF AMERICA CLERK Gr COURT

Plaintiff, e 0 -CR-0 33

Case No.
[26 U.S.C. § 7202]

KIMBERLY ZULKOWSKI,

Defendant,

 

THE UNITED STATES ATTORNEY CHARGES:

1.

At all times relevant:

a, The defendant, Kimberly Zulkowski (“Zulkowski’”) resided in Brookfield,
Wisconsin, and was the president and owner of Faith Family Services, Inc., which
had its principal place of business located in Milwaukee.

b. Under federal law, an employer is required to collect payroll taxes, which
include federal income taxes, Social Security taxes, and Medicare taxes, from the
wages paid to its employees and pay over these taxes to the United States through
the Internal Revenue Service (“IRS”). Because the employer holds these taxes and
pays them over on behalf of the employee, they are referred to as the “trust fund”
portion of payroll taxes.

c. An employer is also required to pay additional payroll taxes to the IRS in
an amount equal to the employees’ Social Security and Medicare taxes. Because
these taxes match the employees’ share of Social Security and Medicare taxes, they

are referred to as the “matching portion” of payroll taxes.

Case 2:20-cr-00033-JPS-NJ Filed 02/11/20 Page 1of3 Document 1
d. Federal! law further requires an employer to file quarterly tax returns (Forms
941) with the IRS reporting the total wages paid to its employees during the quarter
and the corresponding payroll taxes due and owing to the United States. These
quarterly returns must be filed by the last day of the month following the end of the
quarter in question.

e, As the president and owner of Faith Family Services, Zulkowski was
responsible for collecting, accounting for, and paying over to the IRS the federal
income taxes, Social Security taxes, and Medicare taxes withheld from the wages
paid to the employees of Faith Family Services (“trust fund” portion).

f Zulkowski was also responsible for paying the matching portion of payroll
taxes owed by Faith Family Services to the IRS.

g. During the period from at least October 2014 through December 2016, the
defendant paid wages to the employees of Faith Family Services from which she
withheld federal! payroll taxes. Despite withholding payroll taxes from such wages,
Zulkowski failed to pay over to the IRS all or a portion of these “trust fund” payroll
taxes.

h. During the period from at least October 2014 through March 2017,
Zulkowski also failed to pay to the IRS all or a portion of the matching portion of

payroll taxes owed by Faith Family Services.

Case 2:20-cr-00033-JPS-NJ Filed 02/11/20 Page 2 of 3 Document 1
2. On or about January 3], 2015, in the State and Eastern District of Wisconsin,
KIMBERLY ZULKOWSKI,
who was required to collect, account for, and pay over federal income taxes, Social Security taxes
and Medicare taxes from the total taxable wages of the employees of Faith Family Services, did
willfully fail to truthfully account for and pay over to the IRS $149,451.74 in “trust fund” payroll
taxes that were due and owing to the United States of America for the fourth quarter of 2014,
which ended on December 31, 2014.

Allin violation of Tithe 26, United States Code, Section 7202.

24 (lf 2d Kill Pleo

Dat 2, MATTHEW D. KRUEGER
United States Attorney

Case 2:20-cr-00033-JPS-NJ Filed 02/11/20 Page 3of3 Document 1
